DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending.
Election/Restrictions

Applicant's election without argument (therefore considered without traverse) of Group I, claims 1-15, directed to a process of treating prostate cancer, in the reply filed on 06/04/2021 is acknowledged. 
The requirement is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-15 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sintov (Investigational New Drugs (2013) 31:247-255), and Kong (Journal of  Biological Chemistry; 2018, 293(37), 14328-14341) in combination. 
Determining the scope and contents of the prior art
Sintov teaches a method of treating human prostate cancer using calcipotriene dissolved in ethanol (composition) and shows the result with LNCaP cell line, same human prostate cancer cell line and the only cell line used in the instant specification. (entire article; especially pages 250-255). 
With regard to limitation of the mechanism of prostate cancer treatment through inhibition of BER- Since Sintov teaches same composition and shows its effect on the prostate cancer using same cell line as in the instant specification, the composition is expected to affect same process of treating prostate cancer through the same mechanism, such as inhibition of BER, whether recognized by Sintov or not.

Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent (entire article; especially abstract).

Ascertaining the differences between the prior art and the claims at issue
Sintov teaches a method of treating human prostate cancer using calcipotriene dissolved in ethanol (composition) and shows the result with LNCaP cell line, same human prostate cancer cell line and the only cell line used in the instant specification, but is silent about type of prostate cancer; an antiandrogen agent; and route of administration. 
Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent, but fails to teach using calcipotriene.
Resolving the level of ordinary skill in the pertinent art
With respect to limitation of treating different prostate cancers –Since Sintov teaches same composition and shows its effect on the prostate cancer using same cell line as in the instant specification, it would have been prima facie obvious to a person of ordinary skill in the art that the composition may be useful in treating different types of prostate cancer. 
With regard to the difference of route of administration- Although Sintov is silent about route of administration, it would have been prima facie obvious to a person of ordinary skill in the art to administer medication through at least one route of administration among all routes of administration of any drug. 
With regard to limitation of antiandrogen agent- Sintov teaches a method of treating human prostate cancer using calcipotriene dissolved in ethanol (composition) and Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent. Thus based on the guidance provided by the combination of the prior art, it would have been prima facie obvious to a person of ordinary skill in the art to combine two composition of the prior art to be useful for treating prostate cancer for making a third composition used for the very same purpose. 
The case law has established that “It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980)”. 
Since Kong teaches treating CRPC and Sintov teaches treating prostate cancer, a person of ordinary skill in the art would have been motivated to make such combination to treat resistant prostate cancer, such as CRPC by using the combination. Therefore combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Sintov teaches a method of treating human prostate cancer using calcipotriene dissolved in ethanol (composition) and Kong teaches treating prostate cancer, especially CRPC using enzalutamide, an antiandrogen agent. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is reasonable expectation of success that the combination of two composition of the prior art may be made for treating prostate cancer, for making a third composition useful for the very same purpose and can be made by the teachings of the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.
Allowable subject Matter
Claims 4 and 12, present allowable subject matter over the prior art on record.
Objection
Claim 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623